EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Specification has been amended as follows:

On page 2, at line 14, please insert the heading: 
- - SUMMARY OF THE INVENTION- -.


On page 10, at line 14, please insert the heading: 
- - BRIEF DESCRIPTION OF THE DRAWINGS - -.



On page 10, at line 31, please insert the heading:
- - DETAILED DESCRIPTION OF THE INVENTION- -.



On page 2, please add the following paragraph after line 14: 
- - British patent application no. GB 2527278 A relates to an insertion device for an irrigation system comprising a positioning collar and a hollow shaft having. The insertion device has a hydrophilic coating. A stepped adaptor protrudes from the positioning collar at the base of the-2- 
hollow shaft to facilitate connection with a conduit to allow a liquid to be introduced into the insertion device. 
Canadian patent application no. CA 2673750 Al discloses an irrigation system with a transanal insertion member provided with a hydrophilic coating. A liquid tube for holding and/or conducting liquids fluidly connects a liquid reservoir with the insertion member. The liquid reservoir and the insertion member is permanently fastened to the liquid tube. - -


On page 6, line 27, please substitute - - The nozzle - - with - - The funnel-shaped enema nozzle - -.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art
fails to disclose detailed structures of the claimed invention. For example, a funnel
shaped enema nozzle having an exterior diameter of the flared proximal part increase
continuously towards the proximal opposite end. This detailed structure prevents the
nozzle from getting too far inside the body cavity, and it does not protrude so far from
the body during use that it is in the way.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736